Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0073121 to Habu.
Claim 1 recites a wind turbine blade [with] a base member formed of FRP and having a blade shape.  Habu relates to a fiber-reinforced plastic (FRP) material with surface coating layers.  See Habu [0034].  Habu also teaches that specific applications of this material are for wind turbine components and for aerospace application airfoils.  See Habu [0052].  Thus, it is within the scope of the invention to teach a wind turbine blade with a base formed of FRP and having a blade shape.  Habu teaches an intermediate layer arranged on the base member.  See Habu [0037].  Habu further teaches the intermediate layer is a mixture of resin and ceramic particles.  See Habu [0040].  Habu also teaches an erosion-resistant overcoat arranged on the intermediate layer.  See Habu [0046].  Habu teaches that this layer (made of boron carbide) is thermal spray coated into the intermediate layer and should have a porosity of 0.1-10%.  This range overlaps the recited porosity of 5% or lower.  The significant overlap combined 
Claim 1 also recites the intermediate layer includes an intermediate spray film having a higher porosity than that of the spray film forming the erosion-resistant overcoat.  Habu teaches that the intermediate layer may be formed via thermal spraying.  See Habu [0045].  Habu does not explicitly discuss the porosity of this layer.  But Habu only refers to the topcoat’s porosity, which is a small value (from .1-10%).  Yet the way in which information is conveyed creates inferences.  When multiple data points exist, but only one is conveyed, there is an inference that this data point is most extreme example (i.e. “it was cold last week, on Tuesday it got down to 10 degrees”).  In Habu there are multiple layers that may have varying porosities.  Yet the smallest value of all the layers will be controlling, because it is the limiting factor of how much material will be able to get from outside to the innermost layer.  Thus, by explicitly mentioning the porosity of the topcoat, one can infer all other layers have a higher porosity that are non-limiting.  Thus, one of ordinary skill would infer the intermediate layer…[has] a higher porosity.
Claim 8 recites the base member has a larger surface roughness Ra at a region which is covered with the intermediate layer and the erosion-resistant overcoat than that at a region which is not covered with the intermediate layer and the erosion-resistant overcoat.  Habu teaches that the substrate, and later intermediate layer, are lightly roughened.  One of ordinary skill would understand that this roughening is to facilitate bonding of subsequently deposited layers.  Furthermore, one of ordinary skill would infer the surface would only be roughened in the regions that would have the intermediate layer, as other regions would have no need because nothing is being bonded to them.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0073121 to Habu in view of U.S. 2011/0287239 to Nardi.
Claim 2 recites the spray film forming the erosion-resistant overcoat is formed of cobalt alloy or cermet including at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chrome carbide.  Habu does not explicitly teach using these materials.  Rather, Habu uses boron carbide.  But it would have been obvious to modify Habu to use these materials in view of Nardi.  Nardi teaches a method for fabricating erosion resistance coatings on rotor blades or wind turbine blades.  See Nardi [0003].  Thus, Nardi is highly analogous art to Habu. Like Habu, Nardi teaches multiple intermediate coatings with a final top coating that is sprayed on as a film.  See Nardi [0013]-[0014] and Fig. 1.  Nardi teaches using all of the recited coating materials from claim 2.  See Nardi [0014].  These carbide materials have similar material properties to boron carbide and are being used for the exact same application.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Habu to replace boron carbide with one of the material of Nardi because it is obvious to substitute one .

Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0073121 to Habu in view of U.S. 2011/0142678 to Santiago.
Claim 9 recites that a level difference between a surface of a forming region of the erosion-resistant overcoat of the wind turbine blade and a surface of the wind turbine blade adjacent to the erosion-resistant overcoat outside the forming region is smaller than a total thickness of the erosion-resistant overcoat and the intermediate layer.  Habu does not explicitly discuss the boundary layer between the region covered by the erosion protection coating and the remainder of the wind turbine blade.  But it would have been obvious to have this feature in view of Santiago.  Santiago relates to an erosion protection coating for a wind turbine blade.  See Santiago [0001].  Santiago teaches that the erosion coating is tapered from a full thickness at the leading edge to a nearly non-existent thickness at its outer boundary.  See Santiago [0030] and Fig. 3.  The tapering means that there is functionally no level difference at the boundary.  Thus, the level difference is smaller than the total thickness of the erosion-resistant overcoat and the intermediate layer. It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  It would have been obvious to implement the coating of Habu on a wind turbine blade in the same locations with the same tapering to achieve the same aerodynamic benefits.  See MPEP 2143D.  Claim 11 addressed out of order recites a slope member arranged on the base member as being adjacent to the erosion-resistant overcoat, the slope member having thickness decreasing as being apart from a boundary with a forming region of the erosion-resistant overcoat, wherein the level difference is lessened by the slope member.  Examiner chooses to define the overcoat region as only the central full-thickness region at the leading edge and defines the remainder as a slope member meeting the limitation.
Claim 10 recites a surface of the base member in a forming region of the erosion-resistant overcoat of the wind turbine blade is lowered with respect to a surface of the base member outside the forming region.  Santiago teaches that the erosion protection layer is tapered to create a smooth surface at its boundary with the underlying blade.  One of ordinary skill would understand that this is done to ensure a smooth aerodynamic surface.  One of ordinary skill would also have thought it obvious as a matter of common sense that an alternate method of ensuring a smooth aerodynamic surfaced would be to recess the base at the locations requiring erosion coating.  Regarding claim 12, figure 3 of Santiago shows the erosion-resistant overcoat [is] formed on a surface of the base member having the blade shape at least at…a region on a leading edge side of the wind turbine blade.

Claims 1-2, 6, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. 2011/0287239 to Nardi in view of Applicant Admitted Prior Art (AAPA) and U.S. 2018/0073121 to Habu.
Claim 1 recites a wind turbine blade [with] a base member formed of FRP and having a blade shape.  Nardi teaches forming an erosion resistant coating on a wind turbine blade.  See Nardi [0003].  Such a blade would have a base member having a blade shape.  Nardi does not explicitly teach the base member is formed of FRP.  The only exemplary embodiment refers to a rotary wing aircraft with a nickel or titanium alloy base substrate.  See Nardi [0013].  But it would have been obvious that when coating a wind turbine blade to use known materials for such blades.  AAPA teaches that wind turbine blades are known to be fabricated from fiber-reinforced plastic and then coating with erosion resistant layers.  See applicant’s published specification [0004].  Thus, when coating a wind turbine blade using the method of Nardi, it would have been obvious to provide a base member formed of FRP.
Nardi teaches forming a successive series of coating layers.  Each layer being made of the same general type of material, but increasing the elasticity and hardness, such that the top coat is more erosion resistant.  See Nardi [0013]-[0014].  Nardi teaches both the intermediate layers and final overcoat layer are formed of metal, cermet, ceramic, or a mixture of at least one thereof and resin as a major constituent.  See Nardi [0014].  Nardi further teaches that the coatings, including the overcoat are formed of spray film.  See Nardi [0014].
an erosion-resistant overcoat…[has] a porosity of 5% or lower.  Rather it is silent as to what a suitable surface layer porosity should be.  But one of ordinary skill would have thought it obvious to look to analogous prior art for suggestions.  Habu relates to forming multi-layer erosion resistant coatings on turbine blades and wind turbine components.  See Habu [0034]-[0046].  Thus, Habu is highly analogous art to Nardi.  Habu teaches that its overcoat layer (made of boron carbide) is thermal spray coated into an intermediate layer and should be fabricated to have a porosity of 0.1-10%.  See Habu [0046].  It would have been obvious to modify Nardi to use the same porosity range in its method, given the high degree of similarity between the two coating methods, to obtain an effective porosity range, as taught by Habu.  This range overlaps the recited range and teaches it with sufficient specificity.  Claim 1 also recites that the intermediate layer…[has] a higher porosity than…the erosion-resistant overcoat.  Nardi does not explicitly teach this feature.  But Nardi does teach that the top coat layer is formed from finer grit material (of the same type) than the lower intermediate layers.  See Nardi [0016].  As a result, one of ordinary skill would infer that the porosity of the intermediate levels would be higher.  
Regarding claim 2, Nardi teaches the erosion-resistant overcoat [may be] formed of cobalt alloy or cermet including at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chrome carbide.  See Nardi [0014].  Regarding claim 6, Nardi teaches the intermediate spray film is formed of cermet including at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chrome carbide or metal including at least one of cobalt alloy, stainless steel, steel, titanium, copper, or aluminum.  See Nardi [0014].
Claim 13 recites a method for manufacturing a wind turbine blade.  It recites forming an intermediate layer formed of metal, cermet, ceramic, or a mixture of at least one thereof and resin as a major constituent on a base member formed of FRP and having a blade shape; and forming an erosion-resistant overcoat having a porosity of 5% or less on the intermediate layer.  All of these steps are taught by the rejection of claim 1 as the combination of Nardi over Habu teaches these steps, using the citations above.  Claim 13 also recites the overcoat is formed with HVOF spraying.  Nardi teaches using HVOF (which stands for high-velocity oxy-fuel) for forming its layers.  See Nardi [0014].  HVOF is a form of thermal spraying and Habu teaches using thermal spraying as its preferred technique.  See Habu [0046].  Thus, the predictability of the combination remains intact.  HVOF is also known as a spray method that using higher impact 
Claim 14 recites the intermediate layer is formed with atmospheric plasma spraying.  Nardi teaches plasma spray as one potential thermal spray technique for applying layers.  See Nardi [0014].  Habu teaches that plasma spray is an atmospheric technique.  See Habu Table 2.  Thus, Nardi teaches that the intermediate layer can be formed with atmospheric plasma spraying.  As a side note, Habu teaches that different spray techniques can be used to form the intermediate and top-most layers because it lists the spray techniques separately and lists different preferred techniques.  See Habu [0045]-[0046].  Thus, when modifying Nardi one of ordinary skill would also consider using two different spray techniques to ensure proper material properties.  
Claim 15 recites moving the spraying device relatively to the base member along a blade distal end for a region of the blade distal end of the wind turbine blade and along a blade longitudinal direction of the wind turbine blade.  Such a spray pattern would be obvious as matter of common sense to allow spraying over the entire region needing to be coated.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. 2011/0287239 to Nardi in view of Applicant Admitted Prior Art (AAPA) and U.S. 2018/0073121 to Habu, and further in view of U.S. 2011/0142678 to Santiago.
Claims 9-12 are substantive rejected for the same reasons in this combination as in the rejection over Habu in view of Santiago above.

Allowable Subject Matter
Claims 4-5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites a ratio of the porosity of the intermediate layers versus the topcoat of 3 or higher.  Nothing in the prior art suggests such a specific ratio, not any benefit to such a ratio.  Claim 5 recites that the overcoat must have a 3% or lower porosity, while the intermediate film is 6% or higher.  Again, nothing in the prior art suggests such a specific ratio and specific value ranges.  Claim 7 recites the intermediate layer includes a metal tape.  As a matter of claim not infringe claim 7.  Claim 7, however, claims the presence of the tape in the final product.  The relevant prior art teaches spraying all of the materials.  Thus, none of the final blades would have a distinct metal tape layer.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Regarding the anticipation rejection over Habu, applicant asserts that one of ordinary skill would not have inferred that the intermediate layer has a higher porosity.  Examiner disagrees because the way in which information is conveyed creates natural inferences. When multiple data points exist, but only one is conveyed, there is an inference that this data point is most extreme example (i.e. “it was cold last week, on Tuesday it got down to 10 degrees”).  In Habu there are multiple layers that may have varying porosities.  Yet the smallest value of all the layers will be controlling, because it is the limiting factor of how much material will be able to get from outside to the innermost layer.  Thus, by explicitly mentioning the porosity of the topcoat, one can infer all other layers have a higher porosity that are non-limiting.  
Regarding the obviousness rejection over Nardi, et al., applicant argues that the prior art fails to teach a relationship between grit size and porosity.  Examiner believes this relationship is inherent.  The smaller the particles in a layer, the more closely they can be packed and the less material can fit through the cracks.  This is true of any material.  There is a natural inference that a layer of finer grit will be less porous that a layer of coarser grit of the same material.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”